Case 2:20-cr-00051-WFN   ECF No. 45   filed 06/03/21   PageID.115 Page 1 of 1




                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Jun 03, 2021
                                                                    SEAN F. MCAVOY, CLERK
